 Case 2:19-cv-00058-JRG Document 43 Filed 07/09/19 Page 1 of 2 PageID #: 322




                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


 MARIA GUTIERREZ, a Texas resident,             §
 Individually and as Next Friend of A.L.,       §
 a Minor                                        §
                                                §
 Plaintiffs,                                    § CIVIL ACTION NO. 2:19-cv-00058
                                                §
 v.                                             §
                                                §
 TOYOTA MOTOR                                   § JURY DEMAND
 MANUFACTURING, KENTUCKY,                       §
 INC., et al.                                   §
                                                §
 Defendants.




      PLAINTIFF’S MOTION TO SHORTEN TIME TO RESPOND TO HER MOTION
      COMPEL INITIAL DISCLOSURES & DEPOSITIONS IN THE UNITED STATES

        Pursuant to Local Rule CV-7(e), Plaintiff requests this Court shorten Toyota Motor

Corporation (TMC)'s response time to Plaintiff's Motion to Compel Initial Disclosures and

Depositions in the United States. The entire schedule set forth in the Docket Control Order is

predicated on compliance with this Court's disclosure schedule. Any further delay will

compromise Plaintiff's ability to identify Toyota witnesses for deposition, conduct the depositions,

and supply the relevant information to her expert witnesses with time to meet the deadline for Rule

26 reports. Accordingly, Plaintiff prays the Court exercise its discretion pursuant to Local Rule

CV-7(e) and shorten TMC's response time to three business days.
 Case 2:19-cv-00058-JRG Document 43 Filed 07/09/19 Page 2 of 2 PageID #: 323




                                             Respectfully submitted,


                                             /s/ Jeffrey T. Embry
                                             Jeffrey T. Embry
                                             State Bar No. 24002052
                                             Attorney-In-Charge
                                             Christopher P. Peirce
                                             State Bar No. 24046604
                                             Hossley Embry, LLP
                                             515 S. Vine Ave.
                                             Tyler, Texas 75702
                                             Ph. 903-526-1772
                                             Fax. 903-526-1773
                                             ATTORNEYS FOR PLAINTIFF

                             CERTIFICATE OF CONFERENCE

       Plaintiff's counsel attempted in good faith to reach Mr. David Stone, lead counsel for TMC,
on July 9, 2019 at his office but was unable to reach him.

                                             /s/Jeffrey T. Embry
                                             Jeffrey T. Embry


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been forwarded
to all known counsel of record through the Court’s electronic filing system on this 9th day of July
2019.


                                             /s/Jeffrey T. Embry
                                             Jeffrey T. Embry
